Citation Nr: 0307485	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-15632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Casula, Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 1997 RO decision which denied an 
increased (compensable) rating for bilateral hearing loss.  


FINDINGS OF FACT

The veteran has hearing level I in the right ear and hearing 
level I or II in the left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is noncompensable in 
degree.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (1998 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from 1968 to 1970.  In 1981 
the RO granted service connection and a 0 percent rating for 
bilateral hearing loss.  

VA outpatient records in recent years show the veteran was 
periodically evaluated for hearing loss, such as in July 
1996.  

In October 1996, the veteran filed his current claim for an 
increased rating for hearing loss.  

The veteran underwent a VA audiological examination in March 
1997.  The evaluation indicated pure tone thresholds in the 
right ear of 10 decibels at 1000 Hz, 15 decibels at 2000 Hz, 
25 decibels at 3000 Hz, and 55 decibels at 4000.  The average 
pure tone threshold in the right ear was 26 decibels, and the 
speech recognition ability, using the Maryland CNC Test, was 
88 percent.  As to the left ear, the pure tone thresholds 
were 20 decibels at 1000 Hz, 20 decibels at 2000 Hz, 60 
decibels at 3000 Hz, and 80 decibels at 4000 Hz.  The average 
pure tone threshold in the left ear was 45 decibels, and the 
speech recognition ability, using the Maryland CNC Test, was 
80 percent.  The diagnosis was bilateral sensorineural 
hearing loss.  The examiner said that language difficulties 
made the use of both pure tone average and speech 
discrimination inappropriate for rating the condition.

The veteran underwent a VA audiological examination in March 
2002.  The evaluation indicated pure tone thresholds in the 
right ear of 20 decibels at 1000 Hz, 25 decibels at 2000 Hz, 
40 decibels at 3000 Hz, and 60 decibels at 4000.  The average 
pure tone threshold in the right ear was 36 decibels, and the 
speech recognition ability, using the Maryland CNC Test, was 
92 percent.  As to the left ear, the pure tone thresholds 
were 15 decibels at 1000 Hz, 20 decibels at 2000 Hz, 70 
decibels at 3000 Hz, and 80 decibels at 4000 Hz.  The average 
pure tone threshold in the left ear was 46 decibels, and the 
speech recognition ability, using the Maryland CNC Test, was 
92 percent.  The diagnosis was bilateral sensorineural 
hearing loss.  

The March 2002 audiology examination and an April 2002 VA ear 
examination noted complaints of tinnitus.  Ongoing outpatient 
records dated into 2002 refer to the veteran using a hearing 
aid.

In May 2002, the RO granted service connection and a 10 
percent rating for tinnitus.




II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a compensable rating for bilateral 
hearing loss.  Identified treatment records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This basic method 
for rating hearing loss has remained the same, both before 
and after some June 1999 revisions to the rating schedule.  
See 38 C.F.R. § 4.85 (1998 and 2002).  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2002), but the veteran's test results to 
not meet the criteria for such a rating, and thus his 
bilateral hearing loss is to be rated by the usual method.  

The lastest VA audiology examination in 2002 rendered results 
(average decibel thresholds for the four frequencies, and 
speech discrimination scores) that convert to level I hearing 
in the right ear and level I hearing in the left ear, under 
Table VI of 38 C.F.R. § 4.85.  Entering these hearing levels 
into Table VII of 38 C.F.R. § 4.85 indicates the veteran's 
bilateral hearing loss is 0 percent (noncompensable) under 
Diagnostic Code 6100.

Other test results in recent years also show noncompensable 
bilateral hearing loss.  At the 1997 examination, the 
examiner indicated that because of language difficulties at 
that examination, the veteran's hearing loss should be rated 
based on decibel threshold average only.  See 38 C.F.R. 
§ 38 C.F.R. § 4.85(c) (1998).  Using this method results in 
level I hearing in the right ear and level II hearing in the 
left ear.  See 38 C.F.R. § 4.85 VIa (1998).  Entering these 
hearing levels into Table VII of 38 C.F.R. § 4.85 indicates 
the veteran's bilateral hearing loss is 0 percent 
(noncompensable) under Diagnostic Code 6100.  Moreover, the 
result would be a noncompensable rating for bilateral hearing 
loss, even if both decibel threshold averages and speech 
discrimination scores from this examination are used to 
figure the rating.

The evidence shows the veteran may use hearing aids, but VA 
hearing tests are done without hearing aids and the rating is 
intended to make a proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.85(a) (2002); 38 C.F.R. § 4.86 
(1998).

In sum, test results show the veteran's bilateral hearing 
loss is noncompensable under the rating schedule criteria.  
The veteran's representative argues that a higher rating 
should be assigned on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet.App. 337 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
Such factors do not appear in this case, and it is not 
impractical to use the regular schedular rating standards in 
this case.  

The weight of the credible evidence demonstrates the 
veteran's bilateral hearing loss is properly rated 
noncompensable.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

